Wright, J.
1. Criminal law: • highway: evidence. I. The indictment charges, that defendant obstructed a certain “ county road,” naming ■ it. From this the only fair inference is, that a road laid off and established in the manner contemplated and provided by the statute was intended. If the charge had been a highway simply, the parol evidence would have been admissible. But we *209do not think, that, in a case of this kind, a defendant can be charged with obstructing a road which can only be established in one way, and convicted- upon proof which shows a highway by use or prescription. The pleading, in our opinion, confined the State to one method of proving the establishment of the road. If the pleader had used different language, he could have relied upon the user, as well as documentary proof. But not so as the case now stands. Dimon v. The People, 17 Ill. 416. The statute provides a method for establishing county and State roads. Rev. ch. 46; Code 1851, ch. 38. Highway is a more comprehensive term. Rev. § 29, snbdiv. 5. But this term the pleader-did not use.
2. — county roaa: uncertainty, II. That the record offered was uncertain and indefinite, so far as it related to the starting point and termination of the road, and quite as much so as to . .. . -1 intermediate points, we entertain no doubt. With every disposition to deal most liberally with such questions — ever solicitious to sustain the acts of officers in establishing these roads against all objections which do not go to matters jurisdictional in their nature — or such as do not prejudice the substantial rights of the party charged, we nevertheless cannot, consistently with what we regard as well settled rules, hold that there was error in excluding this record.
The road is described as starting on the west side of a certain farm. But where^ is not shown with any thing like certainty or accuracy, nor is there any scale, field notes or other data accompanying the report or proceedings from which it can be fixed or ascertained. Then, after running west 146 rods, the record establishing the road recites, “then comes Bear creekj” but where, at what point, or how the same is indicated, is nowhere stated. And so it proceeds, giving certain “farms” as points in the road, but where located is not stated. Not *210only so, but we have endeavored diligently to trace tbe lines of the road by the courses and distances given, and have been entirely unable to tell its location. And when we come to its termination, we are equally at fault in finding whether it runs the number of degrees named north or south from the last preceding point, unless it be by inference gathered from other data. • So that we feel bound to hold that the objections of uncertainty and indefiniteness were well taken, and that the record was properly excluded.
Affirmed.